09/30/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0527


                                     DA 21-0527
                                  _________________

STATE OF MONTANA,

            Plaintiff and Appellee,

      v.                                                          ORDER

ROBIN R. COLLINS,

            Defendant and Appellant.
                                _________________

      Pursuant to the Internal Operating Rules of this Court, this cause was classified for
submission on briefs to the Court sitting en banc on August 17, 2022.
      The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Brenda Gilbert, District Judge.


                                                For the Court,




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                 September 30 2022